Citation Nr: 1330986	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  11-29 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for bilateral hearing loss.

2.  Entitlement to an increased rating for the residuals of eosinophilic granulomas of the lungs, currently evaluated at 10 percent disabling.

3.  Entitlement to an initial rating greater than 10 percent prior to March 25, 2009, and greater than 30 percent from March 25, 2009, for posttraumatic stress disorder PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from April 1952 to September 1962 and from January 1963 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio, granting service connection for PTSD (and assigning a 10 percent disability evaluation) and denying the claims for higher ratings for the residuals of eosinophilic granulomas of the lungs and bilateral hearing loss.  

In an October 2009 rating decision, the Veteran's disability evaluation for PTSD was increased to 30 percent, effective as of March 25, 2009.  Since this grant did not constitute a full grant of the benefits sought on appeal, this claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Houston, Texas in February 2013.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to increased disability evaluations for the residuals of eosinophilic granulomas of the lungs and PTSD, as well as entitlement to TDIU benefits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran perfected an appeal of the issue of entitlement to an increased (compensable) rating for bilateral hearing loss, by way of a notice of disagreement received in March 2009; a statement of the case furnished in October 2009; and a substantive appeal received in February 2010.

2.  VA received notification from the Veteran, on the record of proceeding at his February 2013 Board hearing, expressing his intent to withdraw his appeal concerning the issue of entitlement to an increased (compensable) rating for bilateral hearing loss.  The Board received this notification prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of his substantive appeal concerning the issue of entitlement to an increased (compensable) rating for bilateral hearing loss have been met.  38 C.F.R. §§ 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran perfected an appeal from a February 2009 rating decision that denied his claim of entitlement to an increased (compensable) rating for bilateral hearing loss.  During the February 2013 hearing, the Veteran stated on the record of proceedings his intent to withdraw his appeal regarding this issue.  An appeal may be withdrawn at any time before a decision is rendered by the Board.  38 C.F.R. § 20.204(b) (2012).  Once the Veteran withdrew the issue of an increased (compensable) rating for bilateral hearing loss, there remained no allegations of error of fact or law for appellate consideration regarding that discrete issue.  The Board no longer has jurisdiction to review this issue on appeal and it is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2012).  


ORDER

The appeal concerning the issue of entitlement to an increased (compensable) rating for bilateral hearing loss is dismissed.


REMAND

Eosinophilic Granulomas of the Lungs

The Veteran contends that he is entitled to a disability evaluation in excess of 10 percent for the residuals of eosinophilic granulomas of the lungs.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran was originally granted service connection for the residuals of eosinophilic granuloma in a December 1972 rating decision.  A 10 percent disability evaluation was assigned, effective as of October 1, 1972.  The Veteran did not appeal this decision.  

In November 2007, VA received a claim from the Veteran seeking a higher disability evaluation for all of his service-connected disabilities.  The Veteran was subsequently denied an increased rating for the residuals of eosinophilic granulomas of the lungs in a February 2009 rating decision.  In March 2009, VA received a notice of disagreement from the Veteran.  The 10 percent rating was continued in a June 2009 statement of the case.  In November 2009, the Veteran submitted an additional document labeled as a notice of disagreement.  The Board has treated this document as a formal appeal to the Board in lieu of a Form 9.  

The record reflects that the Veteran was last afforded a VA examination for this condition in March 2008.  However, during his February 2013 hearing, the Veteran testified that his breathing capacity was now "reduced quite a bit."  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  It has been more than 2 years since the Veteran's last examination, and as will be discussed in greater detail below, there is evidence to suggest material changes in the disabilities currently on appeal.  In light of the fact that it has been more than half of a decade since the Veteran was last examined, and that he has offered testimony at least suggesting that the currently assigned disability rating may be incorrect, the Veteran should be afforded the opportunity to appear for a more recent examination to determine the current level of severity of this disability.  

In addition, the most current record of treatment from a VA Medical Center of record is dated July 2011.  There are no VA treatment records associated with the Veteran's electronic paperless claims file (Virtual VA).  Records prepared since July 2011 should be obtained and incorporated into the claims file.  

PTSD

The Veteran also contends that he is entitled to initial higher ratings for his PTSD.  Regrettably, further development is necessary on this issue before appellate review may proceed as well.  

Service connection for PTSD was granted in a February 2009 rating decision.  The Veteran requested a higher rating in a statement dated June 2009.  As this was received within one year of the February 2009 rating decision, the Board has treated this as a timely notice of disagreement.  Subsequently, in an October 2009 rating decision, the Veteran's disability evaluation was increased to 30 percent, effective as of March 25, 2009.  The Veteran perfected his appeal of this issue to the Board in October 2011.

The Veteran was last afforded a VA examination for his PTSD in August 2010.  According to the VA examination report, the Veteran's PTSD resulted in no effects on the Veteran's employment and overall quality of life.  However, during his February 2013 hearing, the Veteran testified to a number of effects on his life, including a lack of motivation, a loss of interest in activities he previously enjoyed and unemployment.  Therefore, since it has been more than three years since the Veteran's last VA examination, and since he has provided testimony to at least suggest that the evidence of record may not adequately address his level of impairment due to his PTSD, he should be afforded the opportunity to appear for a more recent VA examination to determine the overall level of severity of his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Records of VA treatment prepared since July 2011 (if any) should be obtained and incorporated into the Veteran's claims file, either physically or electronically.  

2.  The Veteran should be scheduled for a VA examination before an appropriate physician to determine the current level of severity of his service-connected residuals of eosinophilic granulomas of the lungs.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination and the examination report should indicate that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and identify all symptomatology associated with this condition.  Pulmonary function testing must be performed as part of this examination.  The examiner should discuss whether the symptoms and signs of this condition affect the Veteran's activities of daily living, and whether they render him incapable of performing the physical and mental required for employment.

A complete rationale must be provided for any opinion offered and the Veteran's lay statements regarding his symptomatology must be considered and discussed.  

3.  The Veteran should also be scheduled for a VA psychiatric examination to determine the current level of severity of his service-connected PTSD.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination and the examination report should indicate that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and identify all symptomatology associated with his PTSD.  The examiner should specifically discuss effects of the Veteran's PTSD symptoms on his activities of daily life and on his occupational and social functioning.  Also, the examiner should discuss whether the symptoms and signs of PTSD render the Veteran's incapable of performing the physical and mental required for employment.

A complete rationale must be provided for any opinion offered and the Veteran's lay statements regarding his symptomatology must be considered and discussed.  

4.  The agency of original jurisdiction (AOJ) should then carefully review the medical opinions obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry.  

5.  The AOJ should then readjudicate the issues on appeal in light of all of the evidence of record.  If an issue remains denied, the AOJ should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


